 In the Matter of ALUMINUM COMPANY OF AMERICAandALUMINUMWORKERS OF AMERICA, C. I. O.Case No. 19-B-1330.-Decided September4, 1944Mr. Charles A. Hart,of Portland, Oreg., for the Company.Messrs. A. F. HartungandJames Menzie,of Portland, Oreg., for theCIO.Mr. Edwin D. Hicks,of Portland, Oreg., for the AFL.Mr. Bernard Goldberg,of counsel to the Board.DECISIONANDORDERSTATEMENT OF THE CASEUpon a petition duly filed by Aluminum Workers of America,C. I. 0., herein called the CIO, alleging that a question affecting com-merce had arisen concerning the representation of employees of Alu-minum Company of America, Vancouver, Washington, herein calledthe Company, the National Labor Relations Board provided for anappropriate hearing upon due notice before John E. Hedrick, TrialExaminer.Said hearing was held at Portland, Oregon, on July 24,1944.The Company, the CIO, and Aluminum Trades Council ofVancouver, Washington, A. F. L., herein called the AFL, appeared- andparticipated.All parties were afforded full opportunity to be heard,to examine and cross-examine witnesses, and to introduce evidencebearing on the issues.The Trial Examiner's rulings made at the hear-ing are free from prejudicial error and are hereby affirmed.Allparties were afforded an opportunity to file briefs with the Board.Upon the entire record in the case, the Board makes the following :FINDINGS OF FACT1.THE BUSINESS OF THE COMPANYAluminum Company of America, a Pennsylvania corporation, isengaged in the manufacture of virgin pig and ingotaluminum at itsplant in Vancouver, Washington, the only establishment of the Com-58 N. L R.B., No. 5.24 ALUMINUM COMPANY OF AMERICA25pany involved in this proceeding.The Company annually uses ap-proximately 200,000,000 pounds of raw materials in its manufacturingprocesses at the Vancouver plant, substantially all of which is shippedto the plant from points outside the State of Washington.During thesame period the Company produces about 200,000,000 pounds of itsmanufactured products, two-thirds of which is sent to finishing plantsoutside the State of Washington.The Company admits that it is engaged in commerce within themeaning of the National Labor Relations Act.II. THE ORGANIZATIONS INVOLVEDAluminum Workers of America, affiliated with the Congress of In-dustrial Organizations, is a labor organization admitting to member-ship employees of the Company.Aluminum Trades Council of Vancouver, Washington, affiliatedwith the American Federation of Labor, is a labor organization admit-ting to membership employees of the Company.III. THE ALLEGED QUESTION CONCERN ING REPRESENTATIONAs the reslult of a cross-check following the filing of a petition withthe Board, the Company recognized the AFL as the bargaining rep-resentative of its production and maintenance employees and executeda contract with the AFL on December 3, 1941, covering such employees.The contract was to remain in effect until June 1, 1942, and from yearto year thereafterunlesseither party served notice of a desire for re-vision at least 60 days prior to any anniversary date. The AFL notifiedthe Company of its desire to secure a revision in the terms of the con-tract at least 60 days prior to June 1, 1942. In due time the CIO ap-prised the Company of its claim to represent a majority of the pro-duction and maintenance employees and filed a petition with the Board.Pursuant thereto, the Board ordered an election to determine the bar-gainingrepresentative, if any, desired by the Company's employees.'The AFL won the election and was certified by the Board on November30, 1942, as the bargaining representative.Because of the inability ofthe AFL and the Company to agree on terms of a new contract, thedispute was certified to the National War Labor Board in May 1943.On June 17,1943, a hearing on the issues was held by the Regional WarLabor Board.On June 29, 1943, while the dispute was still pendingbefore the War Labor Board, the CIO filed another petition with thisBoard requesting certification as the bargaining representative afterthe Company had refused the CIO's request for recognition.Holdingthat it would not effectuate the purposes of the Act to holdan election1Matter of Aluminum Company of America,44N. L.R. B. 1111. 26DECISIONS OF NATIONAL LABOR RELATIONS BOARDat that time, the Board ordered the CIO's petition dismissed on Novem-ber 13, 1943 2,On October 27, 1943, the Regional War Labor Board rendered itsdecision in the matter in dispute between the Company and the AFL.Both parties were dissatisfied with the award; the AFL immediatelyappealed to the National War Labor Board for review of the case andthe Company petitioned the Regional War Labor Board for reconsider-ation of its decision with respect to retroactive pay.On April 14; 1944,the National War Labor Board denied the AFL's petition for review.The Regional War Labor Board meanwhile issued a first supplemen-tary order on December 8, 1943, and a second supplementary order onJune 3, 1944, on which date the AFL and the Company also notifiedthe Regional War Labor Board that there were no unresolved issuesbetween the parties.On June 17, 1944, pursuant to a final order of theWar Labor Board the AFL and the Company executed a contract re-troactive to June 1, 1944, to expire on May 31, 1945. The CIO filedits petition in the instant case on April 17, 1944.The principal ground for the decision of the Board dismissing theCIO's previous petition was that through no fault of either the AFLor the Company and as the direct result of the submission of mattersin dispute to the War Labor Board, the AFL had been unable tosecure a contract, a benefit which it was entitled a reasonable oppor-tunity to obtain for the employees as the result of its certification asexclusive bargaining representative.The opportunity to obtain acontract clearly carried the implication that the contract when exe-cuted shall be enjoyed for a reasonable period. It was thus to beinferred from the Board's previous decision that when the War LaborBoard finally disposed of the pending dispute, the AFL would beable to insure to the employees the contractual benefits thus derivedf or the term of 1 year.This the AFL has not, as yet, been able to do.Nor was evidence adduced to show that the AFL had been dilatory itthe proceedings before the War Labor Board or in thereafter com-pleting the contract once those proceedings had terminated.Accord-ingly, we find that no question has arisen concerning the representa-tion of employees of the Company and we shall dismiss the petitionherein, without prejudice to the CIO's right to file another petition areasonable time prior to May 31, 1945, the date on which the presentcontract between the AFL and the Company expires.ORDERUpon the basis of the foregoing findings of fact and upon the entirerecord in the case, the National Labor Relations Board hereby orders2Matter of Aluminum Company of America,53 N L.R. B. 593. ALUMINUM COMPANY OF AMERICA27that the petition for the investigation and certification of represent-atives of employees of Aluminum Company of America, Vancouver.Washington, filed by Aluminum Workers of America, affiliated withtheCongress of Industrial Organizations, be, and it hereby is,dismissed.CHAIRMAN Maras took no part in the consideration of the aboveDecision and Order.